Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 19 March 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion in the prior art of a ferrite sintered magnet comprising ferrite grains having a hexagonal crystal structure where the grains have an average value of circularity in a cross-section parallel to an axis of easy magnetization that at least overlaps the claimed range. This claimed grain morphology limitation is not inherent in that this grain morphology does not occur in all sintered ferrite magnets produced by the disclosure process and having a composition that at least overlaps that claimed. It cannot be predicted if or assumed that  a sintered ferrite magnets produced by the disclosure process and having a composition that at least overlaps that claimed will have an average value of circularity in a cross-section parallel to an axis of easy magnetization that at least overlaps the claimed range. The closest art is US patent application publication 2021/0296030 which teaches the claimed invention, but it was filed less than a year before this application and has the same inventors. Therefore, this reference is not prior art under 35 USC 102(b)(1). Since US patent application publication 2021/0296030 does not claim the properties of claims 1 and 2; no 35 USC 101 double patenting rejection and obviousness-type double patented rejection can be or should be made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/29/22